

115 HR 1404 RS: Pascua Yaqui Tribe Land Conveyance Act
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 370115th CONGRESS2d SessionH. R. 1404[Report No. 115–222]IN THE SENATE OF THE UNITED STATESJuly 12, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesApril 10, 2018Reported by Ms. Murkowski, without amendmentAN ACTTo provide for the conveyance of certain land inholdings owned by the United States to the Tucson
			 Unified School District and to the Pascua Yaqui Tribe of Arizona.
	
 1.Short titleThis Act may be cited as the Pascua Yaqui Tribe Land Conveyance Act. 2.DefinitionsFor the purposes of this Act, the following definitions apply:
 (1)DistrictThe term District means the Tucson Unified School District No. 1, a school district recognized as such under the laws of the State of Arizona.
 (2)MapThe term Map means the map titled ‘Pascua Yaqui Tribe Land Conveyance Act, dated March 14, 2016, and on file and available for public inspection in the local office of the Bureau of Land Management.
 (3)Recreation and Public Purposes ActThe term Recreation and Public Purposes Act means the Act of June 14, 1926 (43 U.S.C. 869 et seq.). (4)SecretaryThe term Secretary means the Secretary of the Interior.
 (5)TribeThe term Tribe means the Pascua Yaqui Tribe of Arizona, a federally recognized Indian tribe. 3.Land to be held in trust (a)Parcel ASubject to subsection (b) and to valid existing rights, all right, title, and interest of the United States in and to the approximately 39.65 acres of Federal lands generally depicted on the map as Parcel A are declared to be held in trust by the United States for the benefit of the Tribe.
 (b)Effective dateSubsection (a) shall take effect on the day after the date on which the District relinquishes all right, title, and interest of the District in and to the approximately 39.65 acres of land described in subsection (a).
			4.Lands to be conveyed to the district
			(a)Parcel B
 (1)In generalSubject to valid existing rights and payment to the United States of the fair market value, the United States shall convey to the District all right, title, and interest of the United States in and to the approximately 13.24 acres of Federal lands generally depicted on the map as Parcel B.
 (2)Determination of fair market valueThe fair market value of the property to be conveyed under paragraph (1) shall be determined by the Secretary in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice.
 (3)Costs of conveyanceAs a condition of the conveyance under this subsection, all costs associated with the conveyance shall be paid by the District.
				(b)Parcel C
 (1)In generalIf, not later than 1 year after the completion of the appraisal required by paragraph (3), the District submits to the Secretary an offer to acquire the Federal reversionary interest in all of the approximately 27.5 acres of land conveyed to the District under Recreation and Public Purposes Act and generally depicted on the map as Parcel C, the Secretary shall convey to the District such reversionary interest in the lands covered by the offer. The Secretary shall complete the conveyance not later than 30 days after the date of the offer.
 (2)SurveyNot later than 90 days after the date of the enactment of this Act, the Secretary shall complete a survey of the lands described in this subsection to determine the precise boundaries and acreage of the lands subject to the Federal reversionary interest.
 (3)AppraisalNot later than 180 days after the date of enactment of this Act, the Secretary shall complete an appraisal of the Federal reversionary interest in the lands identified by the survey required by paragraph (2). The appraisal shall be completed in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice.
 (4)ConsiderationAs consideration for the conveyance of the Federal reversionary interest under this subsection, the District shall pay to the Secretary an amount equal to the appraised value of the Federal interest, as determined under paragraph (3). The consideration shall be paid not later than 30 days after the date of the conveyance.
 (5)Costs of conveyanceAs a condition of the conveyance under this subsection, all costs associated with the conveyance, including the cost of the survey required by paragraph (2) and the appraisal required by paragraph (3), shall be paid by the District.
 5.Gaming prohibitionThe Tribe may not conduct gaming activities on lands taken into trust pursuant to this Act, either as a matter of claimed inherent authority, under the authority of any Federal law, including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.), or under regulations promulgated by the Secretary or the National Indian Gaming Commission.
		6.Water rights
 (a)In generalThere shall be no Federal reserved right to surface water or groundwater for any land taken into trust by the United States for the benefit of the Tribe under this Act.
 (b)State water rightsThe Tribe retains any right or claim to water under State law for any land taken into trust by the United States for the benefit of the Tribe under this Act.
 (c)Forfeiture or abandonmentAny water rights that are appurtenant to land taken into trust by the United States for the benefit of the Tribe under this Act may not be forfeited or abandoned.
 (d)AdministrationNothing in this Act affects or modifies any right of the Tribe or any obligation of the United States under Public Law 95–375.April 10, 2018Reported without amendment